Case: 15-50873      Document: 00513511879         Page: 1    Date Filed: 05/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50873
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GERARDO SAUCEDO-CANALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-795-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Gerardo Saucedo-Canales appeals the 27-month, within-guidelines
sentence he received following his guilty plea to illegal reentry. He argues that
the sentence is greater than necessary to meet the sentencing goals of
18 U.S.C. § 3553(a).        Saucedo-Canales contends that the illegal reentry
guideline renders his sentence unreasonable because it is without empirical
basis and impermissibly double counts his criminal history.                      He further


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50873    Document: 00513511879     Page: 2   Date Filed: 05/18/2016


                                 No. 15-50873

contends that his sentence excessively penalizes his offense, which is
essentially one for international trespass, and he urges that the district court
failed to adequately consider his personal history and circumstances, including
that his prior lenient sentences show that his prior offenses were not serious,
that he had not reentered for three years since his last reentry, and that he
only reentered due to economic hardship.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). As he concedes, Saucedo-Canales’s empirical-data
argument is foreclosed by this court’s precedent. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago,
564 F.3d 357, 366-67 (5th Cir. 2009). We have likewise rejected the argument
that a guidelines sentence under U.S.S.G. § 2L1.2 is unreasonable because
illegal reentry is a mere trespass offense. See United States v. Aguirre-Villa,
460 F.3d 681, 683 (5th Cir. 2006). Furthermore, Saucedo-Canales’s sentence,
which is at the bottom of the applicable guidelines range, is presumed
reasonable. See United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012).
His general disagreement with the propriety of his sentence and the district
court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v.
Gomez-Herrera, 523 F.3d at 554, 565-66 (5th Cir. 2008).
      Saucedo-Canales has not demonstrated that the district court abused its
discretion by sentencing him to 27 months, the bottom of the applicable
guidelines range. See Gall, 552 U.S. at 51. Consequently, the judgment of the
district court is AFFIRMED.




                                       2